        Case 3:16-md-02741-VC Document 7031 Filed 10/22/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITIGATION
                                                  Case No. 16-md-02741-VC

                                                  PRETRIAL ORDER NO. 182:
 This document relates to:
                                                  GRANTING MOTION FOR EXTENSION
 Hernandez v. Monsanto Co., 17-cv-7364            OF DEADLINE

                                                  Re: Dkt. No. 6924

       The Hernandezes’ unopposed second motion for an extension is granted. Ruben

Hernandez must file his specific-causation expert report by October 25, 2019. In light of the

extension afforded Mr. Hernandez, Monsanto must file its specific-causation expert reports for

this case by November 1, 2019.

       IT IS SO ORDERED.

Dated: October 22, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
